ORDER
PER CURIAM.
David Stuerman (“Movant”) appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant asserts the motion court clearly erred in denying his motion for post-conviction relief because his trial counsel was ineffective for failing to call Dr. Timothy Kutz as a witness at trial.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).